Name: Commission Regulation (EEC) No 1546/87 of 3 June 1987 amending Regulation (EEC) No 833/87 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports of rice of the long-grain aromatic Basmati variety falling within subheading ex 10.06 B I or II of the Common Customs Tariff
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 144/ 10 Official Journal of the European Communities 4. 6. 87 COMMISSION REGULATION (EEC) No 1546/87 of 3 June 1987 amending Regulation (EEC) No 833/87 laying down detailed rules for the application of Council Regulation (EEC) No 3877/86 on imports of rice of the long-grain aromatic Basmati variety falling within subheading ex 10.06 B I or II of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, rice (5), as last amended by Regulation (EEC) No 3818/86 ( «) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1418/76 of 21 June 1976 on the common organization of the market in rice ('), as last amended by Regulation (EEC) No 1449/86 (2), and in particular Article 10(2) thereof, HAS ADOPTED THIS REGULATION : Having regard to Council Regulation (EEC) No 3877/86 of 16 December 1986 on imports of rice of the long-grain aromatic Basmati variety falling within subheading ex 10.06 B I and II of the Common Customs Tariff (3), and in particular Article 3 thereof, Whereas the second subparagraph of Article 2(1 ) of Commission Regulation (EEC) No 833/87 (4) provides that the original of the certificate of authenticity to be issued by the exporting countries must be drawn up on white paper so that any mechanical or chemical forgery can be detected ; whereas, in certain exporting countries, it has proved difficult to obtain supplies of such white paper ; whereas it is therefore advisable to authorize the exporting countries to use paper of another colour providing that the other security requirements are met ; Article 1 Regulation (EEC) No 833/87 is hereby amended as follows : 1 . The second subparagraph of Article 2(1 ) is replaced by the following : The size of the form shall be approximately 210 mm x 297 mm. The original shall be drawn up on paper of such a kind that any mechanical or chemical forgery can be detected.' 2. Article 4(1 ) is replaced by the following : ' 1 . Applications for import licences for products falling within subheadings 10.06 B I or B II of the Common Customs Tariff shall be submitted to the competent authorities of the Member States and shall include advance fixing of the levy valid on the day the application is lodged. By way of derogation from Article 12(1 ) (a) and (b) of Commission Regulation (EEC) No 2042/75 ('), the security shall be equal to 25 % of the levy normally applicable to the product concerned on the day the application is lodged. Whereas the import licences provided for in Regulation (EEC) No 3877/86 are issued for the purposes of applying a reduced levy ; whereas, therefore and in view of the arrangements laid down in Article 1 of Regulation (EEC) No 3877/86, provision should be made for applications for licences to be accompanied by the advance fixing of the levy ; (') OJ No L 213, 11 . 8 . 1975, p. 5 . Whereas, since import licences can be issued only where a certificate of authenticity is issued and where customs formalities are completed in the exporting country, it should be provided that import licences be valid for a specified period which is longer than that laid down by Commission Regulation (EEC) No 2042/75 of 25 July 1975 on special detailed rules for the application of the system of import and export licences for cereals and 3 . Article 5(4) is replaced by the following : '4. By way of derogation from Article 8 of Regula ­ tion (EEC) No 2042/75, import licences shall be valid from their date of issue within the meaning of Article 21(1 ) of Regulation (EEC) No 3183/80 until the end of the third month following that in which the licence was issued. However, the period of validity of import licences may not expire later than 31 December of the year of issue.' (') OJ No L 166, 25. 6 . 1976, p. 1 . (2) OJ No L 133, 13 . 5 . 1986, p. 1 . (3) OJ No L 361 , 20. 12. 1986, p. 1 . (4) OJ No L 80, 24. 3 . 1987, p. 20 . 0 OJ No L 213, 11 . 8 . 1975, p. 5 . 0 OJ No L 355, 16 . 12. 1986, p. 24. 4. 6 . 87 Official Journal of the European Communities No L 144/11 Article 1(2) shall apply from 1 July 1987.Article 2 This Regulation shall enter into force on the day fol ­ lowing its publication in the Official Journal of the European Communities. Article 1(1 ) shall apply to licences issued on or after 1 April 1987. At the request of the party concerned, Article 1(3) shall apply to licences applied for on or after 1 April 1987 ; in that case the licence must be sent back to the issuing agency and endorsed accordingly by the latter. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 3 June 1987 . For the Commission Frans ANDRIESSEN Vice-President